In his last will and testament, the testator, C. A. Young, named H. G. Connor, one of the petitioners, his executor, and *Page 105 
also appointed him guardian of his three children, Charles, Harry, and Frank Young, of the respective ages of fifteen, five, and three years. The following is the language of the will in reference to the guardianship: "I hereby expressly instruct and direct the guardian of my said sons to place my said sons in the sole and exclusive charge, control and custody of my sister, Mrs. Betty R. Seltzer, who shall have the sole and exclusive care, control and custody of my said sons, with the assistance and counsel of the said guardian, until each of my said sons shall arrive at the age of twenty-one years. I direct and impress upon the said guardian the duty of executing this provision of my will. I also direct the said guardian to pay to my sister a fair compensation for the board and care of my said sons, and to furnish her with all such sums as may be necessary for their welfare and comfort. I also direct the said guardian, with the counsel and advice of my said sister, to provide for the education of my said sons in such way and at such schools as my said sister and said guardian shall think best for my said sons. (153) I hereby nominate and appoint my friend H. G. Connor, of Wilson, N.C. my true and lawful executor to this my last will, and confer upon him all the powers and impose upon him all the duties incident to the provisions of this said will. I hereby nominate and appoint my said friend, the said H. G. Connor, guardian of the persons and estate of my said children, Charles, Harry, and Frank Young, with the powers and duties incident to said trust, and direct him to execute the provisions of this will in regard to the custody of my said sons." Later, by codicil, the testator named his brother, E. F. Young, another of the petitioners, a co-executor and guardian of his children, "to have equal power and rights in every respect with my said friend, H. G. Connor, in the execution of said will and the duties of guardian." It was further provided in the codicil that the sum of $40 per month was to be paid to Mrs. Seltzer, the other petitioner, as a compensation for the board and care of the children as long as they should remain with her.
The children had been living with Mrs. Seltzer after the testator's death until 13 December last, when they were taken by their grandparents of the maternal line, the respondents, without the knowledge and consent of Mrs. Seltzer or of the guardians. In justification of this course, the respondents averred that the children were not receiving proper attention and care from Mrs. Seltzer. Upon the hearing of the matter Judge Robinson
ordered that the custody of the infants be given to the respondent, Calvin Barnes, until the further order of the Court. The order was based on the following facts, which his Honor had found upon the investigation:
1. That during the time the infants remained with the petitioner, Mrs. Seltzer, they did not receive the same care and attention they would *Page 106 
(154) have received at the home of the respondent; that while with Mrs. Seltzer they were not properly clothed, and their persons were allowed to remain unclean.
2. That Mrs. Seltzer conducts a boarding house in Wilson, and has a large family of her own, and is unable to give the infants proper personal attention.
3. That the respondent and his wife are the grandparents of the infants, and are greatly attached to them; that the infants, in presence of Court, showed affectionate attachment for the grandparents, who were in every way well fitted to properly care, provide for and rear said infants.
We think the order was erroneous. There is not a word in the finding of facts nor in the whole record intimating that the petitioner, Mrs. Seltzer, was not a fit and suitable person, morally and socially, to have the care and nurture of the children. In fact the petitioners (guardians) pray for the return of the children to Mrs. Seltzer, and allege that "she is amply able and willing to discharge the trust reposed in her by the testator in regard to the care and control of the infants," and that "she is in every way a discreet and suitable person to have care of the infants." The petitioners show that the testator, at and before his death, lived in the same house with Mrs. Seltzer, and that the brother and sister consulted freely and fully on the matter of her taking care of the children after his death. He knew well his sister, her manner of housekeeping, and all her ways of life, and it is not shown in the findings of fact, or anywhere else in the record, that she had undergone any change in her manner of life or in her character since her brother's death. The amount of money, $40 per month, as compensation for the board and care of the children, is evidence that the testator, though a rich man, intended that his children should be reared in a very plain and (155) economical way. He knew that $40 per month would not be sufficient for the children to be indulged in fashionable clothing, a sumptuous table or constant baths. Mrs. Seltzer has done probably the best she could on the amount allowed for the support of the children. And, here it may be remarked, by the way, that should it turn out in the experience of the guardians that $40 per month could not be sufficient for the necessary and reasonable wants of the children, the guardians would be justifiable in making such further expenditures, out of the large income of their wards' estate, as would be proper and just, considering always the intention of the testator that the rearing and training of the children should be arranged on an economic and unostentatious basis.
But besides all these matters, the order of the Judge can not be upheld, for the reason that the petitioners Connor and Young are the guardians of the persons and property of the children by the very terms of the will — "I hereby nominate and appoint my said friend, H. G. Connor, *Page 107 
guardian of the persons and estates of my said children, with the powers and duties incident to the said trust." And the other petitioner, Young, by the codicil, is given "equal power and rights in every respect with my friend H. G. Connor in the execution of said will and duties of guardian." The clear intention of the testator was that as long as the sister, Mrs. Seltzer, lived she was to have the personal care and keeping of the children until their majority. If, on the other hand, her treatment of the children should become unkind, or if she should fail to provide things suitable for them, according to the allowance made in the will, it would then be the duty of the guardians, under the provisions of the will, and as matter of law, to interpose, and either stop abuses or take the infants from her keeping. In case of the death of Mrs. Seltzer, it can not be doubted that the guardians, under the requirements of the will, (156) would be invested at once with the legal custody of the children. These guardians, by the will, were to share in the labors of Mrs. Seltzer in bringing up the children, and as we have said, in case of her death they could not, if they desired, escape the responsibility of the guardianship of the children. They were, as we have said, the duly appointed testamentary guardians of the persons and estates of these children, and that authority and trust, in its fullest import, was only limited to the extent that while Mrs. Seltzer lived and remained in her character and manner of living as she was when the testator placed the children under her care, and did the best she could for the infants upon the amount allowed to her, she should have the care and keeping of the persons of the children.
So, we conclude that his Honor was not authorized by the law to make an order under his findings of fact, whereby the children should be kept out of the care and custody of the petitioner, Mrs. Seltzer; and we also conclude that, if good cause had been shown why the custody and care of the children should have been taken from Mrs. Seltzer, it could not be that the claims of the guardians, under this will, could have been set aside in favor of the grandparents or any one else, without a proceeding for that purpose directed against the guardians and in the proper jurisdiction. We both respect and admire the grandparents' tender love for the orphan children of their favorite daughter, who is deceased. Our sympathies are enlisted in their behalf over the grievous disappointment they meet with in this decision, and we would be glad to be the instruments of making their declining years peaceful and happy, but the law is not sentiment nor is it always religion.
The children must be returned to the custody and care of the petitioner, Mrs. Seltzer. If it should turn out that she does not (157) desire the further custody of the infants she can give up the trust, and the guardians can then make other arrangements for their care. If she should abuse her trust the guardians are charged with the duty of *Page 108 
putting an end to it, and if they should decline to do their duty, the courts are open for proceedings against them by any person interested in the matter.
Error.